DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (Luo) (Patent/Publication Number US 2013/0273286). 
	Regarding claims 1 and 8, Luo discloses a tubing (110, 210, 418) to supply diesel exhaust fluid to an exhaust system of a diesel engine (30) (e.g. See Paragraphs [0061 and 0070]), the tubing comprising: an inner layer (212) made of a first material (as such polyarylene sulfide composition including polyethersulfone polymer or polyphenylene sulfide), wherein the first material includes polyethersulfone polymer or polyphenylene sulfide (e.g. See Paragraphs [0087] In one embodiment, the polyarylene sulfide is a polyphenylene sulfide, defined herein as containing the phenylene sulfide structure --(C6H4-S)n-- (wherein n is an integer of 1 or more) as a component thereof.) (e.g. See Paragraphs [0061 and 0087]); and an outer layer (214) made of a second material, wherein the second material includes a polyamide or polyphthalamide (e.g. See Paragraphs [0062] Outer layer 214 can provide protection from external assaults as well as provide insulative or other desirable characteristics to the tubular member. For example, a multi-layer hose can include an outer layer 214 formed from an adequate kind of rubber material. Examples of such materials include thermoplastic elastomer such as polyamide thermoplastic elastomer, polyester thermoplastic elastomer, polyolefin thermoplastic elastomer, and styrene thermoplastic elastomer.) (e.g. See Paragraphs [0061-0064]), wherein an outer surface of the inner layer and an inner surface of the outer layer include a reactive material (e.g. 216, 20, 14, 18) that facilitates bonding between the inner layer and the outer layer of the tubing (e.g. See Paragraphs [0064] Of course, a multi-layer tubular member is not limited to three layers, and may include two, four, or more distinct layers. A multi-layer tubular member may further contain one or more adhesive layers formed from adhesive materials such as, for example, polyester polyurethanes, polyether polyurethanes, polyester elastomers, polyether elastomers, polyamides, polyether polyamides, polyether polyimides, functionalized polyolefins, and the like.) (e.g. See Paragraphs [0061-0067]).
	Regarding claims 2 and 9, Luo further discloses wherein the reactive material (216) facilitates bonding between the inner layer and the outer layer of the tubing without an adhesive (e.g. See Paragraphs [0061]).
	Regarding claims 3 and 10, Luo further discloses an adhesive layer between the inner layer and the outer layer of the tubing (e.g. See Paragraphs [0064-0067]).
	Regarding claims 4 and 11, Luo further discloses wherein the reactive material facilitates bonding between the adhesive layer and the inner and outer layers (e.g. See Paragraphs [0064-0067]).
	Regarding claims 5 and 12, Luo further discloses wherein the polyamide includes PA6.10 or PA9T (e.g. See Paragraphs [0066-0067]).
	Regarding claims 6 and 13, Luo further discloses wherein: the tubing is proximate to a component of the exhaust system (900, 902), wherein heat from the component generates ammonia gas in the tubing from the diesel exhaust fluid; and the ammonia gas does not superheats in the tubing when no residual diesel exhaust fluid remains in the tubing (e.g. See Paragraph [0076] In operation, the urea solution 416 is pumped, injected or otherwise placed into the cavity 414 through suitable urea input conduit 428 or through other means such as a capped opening 450. ….  The urea solution travels along the urea outlet conduit to a port in fluid communication with an exhaust gas conduit from an engine. The port provides means, such as an injector, for delivery into an exhaust gas stream and more particularly upstream from an exhaust gas treatment device.) (e.g. See Paragraphs [0057, and 0075-0078]).

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Seebold et al. (Pat./Pub. No. US 2012/0145275), Nishioka et al. (Pat./Pub. No. US 2007/0148389), Inoue et al. (Pat./Pub. No. US 2006/0134360), Yamanaka et al. (Pat./Pub. No. US 2019/0330470), and Schwarzkopf et al. (Pat./Pub. No. US 2013/0330065), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        April 07, 2022